OPINION
By the Court,
Shearing, J.:
This is an appeal from an order of the district court affirming a decision of an appeals officer which reinstated State Industrial Insurance System (SIIS) rehabilitation benefits.
On April 27, 1989, respondent Paul Romero sustained injuries, while acting within the course and scope of his employment, which resulted in medical certification that Romero was not able to work in his pre-accident capacity. On July 14, 1989, Romero’s *741treating physician reported to SIIS that Romero could return to light-duty employment status. In a letter dated August 8, 1989, SIIS informed Romero that he had been transferred from temporary total disability status to light-duty status, and that he must return to work if his employer olfers suitable work. In a letter also dated August 8, 1989, SIIS informed Romero’s employer of the change in status and inquired whether the employer was able to provide light-duty work to Romero. In addition, the letter informed the employer that it had thirty days in which to offer Romero light-duty employment, and that if a suitable position was not available, Romero would be eligible for vocational rehabilitative training, which could result in expenditures in excess of $30,000. The employer and its representative deny receiving the letter concerning Romero’s transfer of status. Romero’s employer did not offer Romero light-duty work or otherwise respond within the thirty-day time limit.
On September 6, 1989, Romero entered into a training agreement with SIIS authorizing vocational training as a photographer, to commence on September 11, 1989, and conclude on September 11, 1990. In a letter dated September 11, 1989, the employer’s representative inquired whether the employer had been contacted regarding Romero’s transfer to light-duty status, and requested a second medical opinion of Romero’s condition. Romero was seen by another physician, who, in a report dated October 26, 1989, released Romero to unrestricted employment. Pursuant to that report, SIIS, in a letter dated January 3, 1990, advised Romero that his rehabilitation benefits were terminated. A hearing officer affirmed this decision. Romero appealed.
On July 19, 1990, after conducting a hearing, the appeals officer found that Romero’s rehabilitation benefits had been improperly terminated because a valid rehabilitation program had been established and because Romero’s employer had not objected to Romero’s rehabilitation program on a timely basis. The appeals officer ordered restoration of Romero’s rehabilitation benefits, retroactive to the termination date. SIIS sought judicial review. On March 15, 1991, the district court entered an order affirming the decision of the appeals officer. This appeal followed.
SIIS contends that the district court erred by affirming the decision of the appeals officer. Specifically, SIIS contends that the district court applied an incorrect standard of review because the district court stated in its order that SIIS had failed to show “by the preponderance of the evidence” that the appeals officer’s decision was incorrect. This error, however, is harmless, because the applicable standard is more deferential to the appeals officer *742decision than the preponderance of the evidence standard. Review of an administrative decision is limited to a determination of whether that decision is based on substantial evidence or contains errors of law. Leeson v. Basic Refractories, 101 Nev. 384, 705 P.2d 137 (1985). An administrative decision will not be disturbed if there is substantial evidence to support it. State, Emp. Security v. Hilton Hotels, 102 Nev. 606, 607-08, 729 P.2d 497, 498 (1986).
SIIS further contends that the decision of the appeals officer, and the district court’s order affirming that decision, are affected by an error of law because the appeals officer applied contract law principles in determining to reinstate Romero’s benefits. SIIS correctly notes that benefits are provided to injured workers solely pursuant to statute. MGM Grand Hotel v. Insley, 102 Nev. 513, 518, 728 P.2d 821, 824 (1986). The regulatory scheme pursuant to which those benefits are disbursed specifically provides that the employer of an injured worker waives the right to object to the provision of rehabilitative benefits to an injured worker if the employer fails to notify SIIS within thirty days whether the employer will offer the injured worker employment consistent with the worker’s physical limitations. NAC 616.084. That regulatory scheme was authorized by statute. See NRS 233B.040. The appeals officer found that SIIS had given the employer notice of Romero’s release to light-duty work, and that the employer had waived its right to object to Romero’s rehabilitation benefits by failing to do so within thirty days. The employer asserts that it never received such notice. Nevertheless, the appeals officer’s determination is based on substantial evidence and is not affected by any error of law. See NAC 616.084 (employer must object within thirty days of date of notice from SIIS of change in status). Accordingly, the district court properly affirmed the appeals officer’s decision.
Finally, SIIS asserts it has the authority to terminate Romero’s rehabilitation benefits after commencement of the rehabilitation program and that it may reopen Romero’s claim based on changed circumstances. SIIS has not, however, demonstrated any authority in the statutes or regulations permitting it to terminate an ongoing rehabilitation program. Accordingly, we affirm the decision of the district court.
Rose, C. J., and Springer, J., concur.